Reasons for Allowance
1.            This application is in condition for allowance.
2.            Claims 8, 9, and 11-14 are allowed.
3.            The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious a nerve cell culture apparatus as claimed in detail, especially the feature of a controller that controls the power of the driving source based on a swing angle of the holding part by comparing the angle of the joint to stored reference powers to identify a task associated with movement of the animal and a stored assist pattern associated with the identified task while simultaneously examining cell activity based on changes in nerve action potentials and culturing nerve cells in the implant module while controlling the speed of the belt according to the walking of the animal. Applicant’s arguments were persuasive because they showed that Feng in view of Courtine, Reinkensmeyer, Martin, and Sankai neither discloses nor suggests the nerve cell culture apparatus controller as provided by claim 8. Feng in view of Courtine, Reinkensmeyer, Martin, and Sankai teaches the controller that controls the power of the driving source while controlling the speed of the belt but not based on a swing angle of the holding part by comparing the angle of the joint to stored reference powers to identify a task associated with movement of the animal and a stored assist pattern associated with the identified task while simultaneously examining cell activity based on changes in nerve action potentials and culturing nerve cells in the implant module; thus, Feng in view of Courtine, Reinkensmeyer, Martin, and Sankai do not fairly teach this limitation as specifically required by the claimed device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643